RESPONSE TO PETITION FOR REHEARING.
Opinion by
Judge Lindsay:
We are satisfied that a very slight examination of the authorities would have removed from the view of the learned counsel the con*186viction that in this case this court had disregarded either Sec. 159 of the Civil Code, the uniform1 practice of the Louisville Chancery Court, or the rulings of this court from 1808 to> the present time, or the ancient rulings of the English chancery courts.

Elliott, for appellants.


Arbegust, for appellees.

The two cases of Rutledge v. Vanmeter, 8 Bush 354, and McIntosh v. Beard, 6 B. Monroe 141, are exactly in point, and sustain our decision in this case. The cases cited by counsel in no wise militate against these decisions. In the case of Adams v. Essex, 1 Bibb 149, the defendant answered, and the question was whether or not the suit had been commenced prematurely. In the case of Butler v. Butter, 4 Little 203, the same question was involved, and in the case of Outen v. Mitchell, 1 Bibb 360, all the debts due and to become due were, litigated and judgments rendered for them1 all to be enforced by execution as each installment should by the terms of the contract become payable. Whether or not the syllabus of the opinion in the case of Ghiselen v. SterreU be correct we have no means of ascertaining, but it is certain that neither the Code of P'ractice nor the rules of equity proceedings authorize parties under the guise of amendments to set up new causes of action and take judgment thereon by default without.giving the defendants an opportunity to be heard. The code allows amendments in furtherance of justice, and not to enable plaintiffs to obtain advantage over defendants who are not actually in court, and also1 contemplate making no defense to- the causes of action set up in the original petition.
The petition for a rehearing is overruled.